

113 HR 1162 RS: Government Accountability Office Improvement Act
U.S. House of Representatives
2013-04-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IICalendar No. 264113th CONGRESS1st SessionH. R. 1162[Report No. 113–128]IN THE SENATE OF THE UNITED
		  STATESApril 16, 2013Received; read twice and referred to the
			 Committee on Homeland Security and
			 Governmental AffairsDecember 17, 2013Reported by Mr. Carper, without amendmentAN ACTTo amend title 31, United States Code, to
		  make improvements in the Government Accountability Office.1.Short titleThis Act may be cited as the
			 Government Accountability Office
			 Improvement Act.2.Government
			 Accountability Office Improvement(a)Authority To
			 obtain information(1)Authority to
			 obtain recordsSection 716 of title 31, United
			 States Code, is amended in subsection (a)—(A)by striking
			 (a) and inserting (2); and(B)by inserting after
			 the section heading the following:(a)(1)The Comptroller General
				is authorized to obtain such agency records as the Comptroller General requires
				to discharge his duties (including audit, evaluation, and investigative
				duties), including through the bringing of civil actions under this section. In
				reviewing a civil action under this section, the court shall recognize the
				continuing force and effect of the authorization in the preceding sentence
				until such time as the authorization is repealed pursuant to
				law..(2)CopiesSection 716(a) of
			 title 31, United States Code, as amended by subsection (a), is further amended
			 in the second sentence of paragraph (2) by striking inspect an agency
			 record and inserting inspect, and make and retain copies of, an
			 agency record.(b)Administering
			 oathsSection 711 of title 31, United
			 States Code, is amended by striking paragraph (4) and inserting the
			 following:(4)administer oaths
				to witnesses when auditing and settling accounts and, with the prior express
				approval of the Comptroller General, when investigating fraud or attempts to
				defraud the United States, or irregularity or misconduct of an employee or
				agent of the United
				States..(c)Access to
			 certain information(1)Access to
			 certain informationSubchapter II of
			 chapter
			 7 of title 31, United States Code, is amended by adding at the
			 end the following:721.Access to
				certain information(a)No provision of
				the Social Security Act, including section 453(l) of that Act (42 U.S.C. 653(l)),
				shall be construed to limit, amend, or supersede the authority of the
				Comptroller General to obtain any information or to inspect or copy any record
				under section 716 of this title.(b)No provision of
				the Federal Food, Drug, and Cosmetic Act, including section 301(j) of that Act
				(21 U.S.C.
				331(j)), shall be construed to limit, amend, or supersede the
				authority of the Comptroller General to obtain any information or to inspect or
				copy any record under section 716 of this title.(c)(1)The Comptroller General
				shall prescribe such policies and procedures as are necessary to protect from
				public disclosure proprietary or trade secret information obtained consistent
				with this section.(2)Nothing in this section shall be
				construed to—(A)alter or amend the prohibitions
				against the disclosure of trade secret or other sensitive information
				prohibited by section 1905 of title 18 and other
				applicable laws; or(B)affect the applicability of section
				716(e) of this title, including the protections against unauthorized disclosure
				contained in that section, to information obtained consistent with this
				section.(d)Specific
				references to statutes in this section shall not be construed to affect access
				by the Government Accountability Office to information under statutes that are
				not so
				referenced..(2)Technical and
			 conforming amendmentThe table of sections for
			 chapter
			 7 of title 31, United States Code, is amended by inserting
			 after the item relating to
			 section
			 720 the following:721. Access to certain
				information..(d)Agency
			 reportsSection 720(b) of title 31, United
			 States Code, is amended—(1)in the matter
			 preceding paragraph (1), by inserting or planned after
			 action taken; and(2)by striking
			 paragraph (1) and inserting the following:(1)the Committee on
				Homeland Security and Governmental Affairs of the Senate, the Committee on
				Oversight and Government Reform of the House of Representatives, the
				congressional committees with jurisdiction over the agency program or activity
				that is the subject of the recommendation, and the Government Accountability
				Office before the 61st day after the date of the report;
				and.December 17, 2013Reported without amendment